In related visitation, guardianship, and custody proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Dutchess County (Gilbert, Ct. Atty. Ref.), entered March 12, 2008, which denied her petition for custody of her *784minor child, granted the paternal grandmother’s petition for guardianship of the child, and dismissed, as academic, her petition to modify an existing order allowing visitation between the paternal grandmother and the child.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the child is now over 18 years of age, she is no longer subject to the order appealed from (see Matter of DelVecchio v DelVecchio, 64 AD3d 594 [2009]; Matter of McGovern v Lynch, 62 AD3d 712 [2009]; Matter of Luis A.S., 33 AD3d 793, 794 [2006]). Accordingly, the appeal must be dismissed as academic (see Matter of Cruz v Cruz, 48 AD3d 804, 805 [2008]; Matter of Zaim R., 43 AD3d 824 [2007]; Matter of Sassower-Berlin v Berlin, 31 AD3d 771 [2006]). The matter does not qualify as an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]; Matter of Ronald N., 14 AD3d 567 [2005]). Rivera, J.P., Florio, Eng and Leventhal, JJ., concur.